FILED
                              NOT FOR PUBLICATION                           NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILLIAM J. WHITSITT,                              No. 09-17875

                Plaintiff - Appellant,            D.C. No. 3:08-cv-01802-JL

  v.
                                                  MEMORANDUM *
GEORGE LYTLE, Badge #761; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                     James Larson, Magistrate Judge, Presiding **

                             Submitted October 25, 2011 ***

Before:         TROTT, GOULD, and RAWLINSON, Circuit Judges.

       William J. Whitsitt appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional claims arising from


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a traffic stop. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Albertson’s, Inc. v. United Food & Commercial Workers Union, 157 F.3d 758, 760

n.2 (9th Cir. 1998). We may affirm on any ground supported by the record.

Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on the Fourth

Amendment claims concerning the traffic stop because Whitsitt failed to raise a

genuine dispute of material fact as to whether defendants had reasonable suspicion

to justify the stop. See United States v. Hartz, 458 F.3d 1011, 1017 (9th Cir. 2006)

(“A police-initiated traffic stop is reasonable under the Fourth Amendment if the

police stop the vehicle because of a ‘reasonable suspicion’ that the vehicle’s

occupants have broken a law.” (citation omitted)).

      Contrary to Whitsitt’s contention, the magistrate judge had authority to enter

summary judgment because the parties consented to his authority to hear the case

and enter judgment. See 28 U.S.C. § 636(c)(3).

      For the reasons set forth in our memorandum disposition in Appeal No. 08-

17516, the Fourth Amendment claims concerning Whitsitt’s arrest and the

impoundment of Whitsitt’s vehicle were properly dismissed.

      We are not persuaded by Whitsitt’s remaining contentions, including the

contentions that the cross-jurisdictional agreement was invalid, and that an invalid


                                          2                                      09-17875
agreement would establish a Fourth Amendment violation. See Virginia v. Moore,

553 U.S. 164, 172 (2008) (traffic stop did not violate the Fourth Amendment even

though it violated local law).

      Whitsitt’s motion to file a supplemental brief is granted. The clerk shall file

the supplemental brief received on December 27, 2010.

      AFFIRMED.




                                          3                                    09-17875